Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 closely relates to Mao (US 2020/0234801 A1) and Efros (US 2014/0303999 A1). Mao and Efros disclose filtering patients for a cognitive clinical trial identifying the patients with attributes using machine learning.
However, the Mao and Efros references do not teach generating a recommended set of potentially relevant clinical trials for a second patient, by searching filters having a highest probability of relevance in a probability distribution over a group of candidate search filters.
The US patent reference, Aldairy (US 2019/0272907 A1) discloses applying search filters identifying patient attributes using machine learning, but the Aldairy reference achieves the process by searching reporting codes through natural language terms and symptoms.
The foreign patent reference, VERGETIS (WO 2020/172131 A1) discloses applying search filters identifying patient attributes using machine learning, but VERGETIS does not teach generating a recommended set of potentially relevant clinical trials for the second patient, by searching filters having a highest probability of relevance in a probability distribution over a group of candidate search filters.


Matching Patient Records to Clinical Trials Using Ontologies) talks about technology using patient records for identifying patient attributes, page 821-822, the Non-Patent document does not teach generating a recommended set of potentially relevant clinical trials for the second patient, by searching filters having a highest probability of relevance in a probability distribution over a group of candidate search filters. 
Claims 2-10 are dependent from Claim 1 and are allowed for the same reason given above. 
Claims 11 incorporate all limitations of Claim 1 and are allowed for the same reason given above. 
Claims 12-15 are dependent from Claim 11 and are allowed for the same reason given above. 
Claims 16 incorporate all limitations of Claim 1 and are allowed for the same reason given above. 
Claims 17-20 are dependent from Claim 16 and are allowed for the same reason given above. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509.  The examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.W./               Examiner, Art Unit 3686        
06/03/2021     

/Elaine Gort/              Supervisory Patent Examiner, Art Unit 3686